DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 01/08/2021, in which claims 1-15 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 01/08/2021. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Logic device, logic detection device in claims 1, 11, 
Controller, processors in claim 9, 
Digital signal processor in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-10, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

-As to claim 1, which reads “wherein the logic detection device is configured to…”, the underlined clauses appear to present antecedence issues.
Claims 2-10 are similarly rejected by virtue of their dependence on claim 1.

-As to claims 6, 15, which read “… wherein the first arm has a first temperature dependent index derivative greater than a second index derivative of the second arm…”, it is not clear whether the underlined “index” clauses point to the “group index” in claims 3 and 13 or whether these are different indexes of which derivatives are calculated.
For examination purposes, all the options will be considered.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 1-5, 7, 9-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (PGPUB No. 2018/0102628).

As to claims 1-2 and 11-12, Parker teaches a wavelength detection system and its method of use (Figs. 1-10 and Abstract), comprising: one or more wavelength detection stages configured to receive at least a portion of an input signal (systems in Figs. 4 with the details of the modules in the other figures), wherein each wavelength detection stage comprises: a splitter (splitter in Figs. 4 at the left of the figure and the first component to the right of the “input”, labeled as 205 in Fig. 2A for ex.) to split a portion of the input signal (“input”) into two arms (Figs. 4; towards the “coarse” and “fine” filters), wherein at least a portion of a first arm is formed of a first material and at least a portion of a second arm is formed of a second material, the first material being different than the second material; wherein the first arm is a first length and the second arm is a second length, the first length being different than the second length; (Claims 2, 12) wherein the first material has a different group index than the second material (Fig. 4B; the use of a tuning element on one of the arm and not on the other arm makes the two arms having different materials. See also ¶ 40, 57-58, 74. The different materials necessarily impose a difference in optical properties and the refractive/group indexes); a 90-degree optical hybrid configured to accept light from the two arms, wherein the 90-degree optical hybrid provides two in-phase channel outputs and two quadrature channel outputs (AMZIs 400 and 402 for ex.); and a plurality of differential detectors configured to generate an I-channel differential signal based on the difference between light from the two in-phase channel outputs and generate a Q-channel differential signal based on a difference between light from the two quadrature channel outputs (Figs. 4 with detectors for the balance I, Q responses); and a logic device communicatively coupled to the plurality of differential detectors of each wavelength detection stage, wherein the logic detection device is configured to: receive one or more sets of detection signals, wherein each of the one or more sets of detection signals includes an I-channel differential signal and a Q- channel differential signal from one of the one or more wavelength detection stages (Figs. 7-9 for ex.), wherein each of the one or more sets of detection signals is associated with a different free spectral range (¶ 36-39, 43, 46, 54 or ¶ 77 when a FP is used); and determine a wavelength of the input light signal based on an arctangent of a ratio of the Q-channel and I-channel differential signals for each of one or more sets of detection signals (¶ 43 for ex.)  

As to claims 3 and 13, Parker teaches the wavelength detection system and method of Claims 1 and 11, wherein the first material has a different group index thermal sensitivity than the second material (necessary from the different types of materials disposed in the tuning elements and the other arms, and also from the dependence of the wavelength on temperature, in addition to the established dependence of refractive index on the wavelength, i.e. spectral dispersion).  

As to claim 4, Parker teaches the wavelength detection system of Claim 1, wherein at least one of the first arm or the second arm is formed from at least one of: silicon, silicon nitride, silicon oxide, silicon oxynitride, indium phosphide, gallium arsenide, glass, lithium niobate, one or more polymers, or one or more epoxies (¶ 16, 57, 63, 74 for ex.)  

As to claims 5 and 14, Parker teaches the wavelength detection system and method of Claims 2 and 12, wherein a free spectral range of the wavelength detection system is determined based on a phase difference introduced by the length difference and group index difference of the first arm and the second arm (¶ 36, 39, 46 for ex.)  

As to claim 7, Parker teaches the wavelength detection system of Claim 1, wherein the 90-degree hybrid of a particular wavelength detection stage comprises: a first-arm splitter to split light from the first arm into a first path and a second path; a second-arm splitter to split light from the second arm into a third path and a fourth path; a phase delay to introduce a 90-degree phase shift to light in the second path; a first coupler to receive light from the first and third paths, wherein outputs of the first coupler form the two in-phase channel outputs; and a second coupler to receive light from the second and fourth paths, wherein outputs of the second coupler form the two quadrature channel outputs (System of Fig. 4A with its splitters 400/402 and its couplers onto the detectors).  

As to claim 9, Parker teaches the wavelength detection system of Claim 1, wherein the logic device comprises: a controller including one or more processors (¶ 33-35, 61, 71 for ex.)  

As to claim 10, Parker teaches the wavelength detection system of Claim 1, wherein the logic device comprises: a digital signal processor (¶ 44, 49, 71 for ex.) 



Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 6, 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Parker.

As to claims 6 and 15, Parker teaches the wavelength detection system and method of Claims 3 and 13, wherein the second length of the second arm greater than the first length of the first arm (Figs. 4).
Parker does not teach expressly wherein the first arm has a first temperature dependent index derivative greater than a second index derivative of the second arm, wherein the first index derivative of the second arm is configured to offset the second index derivative of the second arm. 
However, Parker teaches that for different values of the dl/dT (Fig. 6), different dependency variations can be obtained between the wavelength and the temperature. This suggests to one with ordinary skill in the art that because of the spectral dispersion relationship between refractive index and wavelength, that similar variations will be obtained between the refractive index and temperature in the tuning elements (in Fig. 4B for ex.) to offset the refractive indexes, and their derivatives/rates of change, between the two arms.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Parker in view of the different suggestions for the different embodiments so that the first arm has a first temperature dependent index derivative greater than a second index derivative of the second arm, wherein the first index derivative of the second arm is configured to offset the second index derivative of the second arm, with the advantage of effectively optimizing the wavelength selection and control over the thermal variations.

13- Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Parker in view of Seeley et al. (PGPUB N. 2011/0122906).

As to claim 8, Parker teaches the wavelength detection system of Claim 1, 
Parker does not teach expressly wherein the logic device comprises: 23129918US01 a field-programmable gate array device. 
However, Seeley teaches a wavelength measurement and control apparatus and method for a tunable laser (Abstract and Figs. 1-27), wherein similar splitters and couplers are used to obtain and use different arms with different lengths and measured with in-phase and quadrature-phase modes (Figs. 3-8 for ex.) wherein the used logic device comprises: 23129918US01 a field-programmable gate array device (¶ 68). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Parker in view of Seeley’s suggestions so that the logic device comprises: 23129918US01 a field-programmable gate array device, with the advantage of effectively optimizing the wavelength selection and its control in a compact fashion.

Conclusion

https://en.wikipedia.org/wiki/Dispersion_(optics) (relevant to claims 3, 13 and the spectral dispersion therein)

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886